Citation Nr: 1431710	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-26 177	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative arthritis of the cervical spine.

2.  Entitlement to an initial rating higher than 10 percent for a right knee disability, status post repair of the anterior cruciate ligament and torn meniscus cartilage.

3.  Entitlement to service connection for bilateral upper extremity radiculopathy and neuropathy characterized by numbness of the hands (that is, aside from the already service-connected and separately rated bilateral carpal tunnel syndrome).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982 and from January 2003 to June 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a cervical spine disorder and a right knee disability.  An initial noncompensable (so 0 percent) rating was assigned for the cervical spine disorder, and an initial 10 percent rating was assigned for the right knee disability, both retroactively effective from the date of receipt of the claims on May 8, 2006.  The Veteran contested those initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This will compensate her for the variance in the severity of her disability.).

A July 2008 rating decision since issued assigned a higher 10 percent rating for the cervical spine disability, dating back to the original date of claim of May 8, 2006.  The Veteran has continued to appeal for an even higher rating, however.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, for all time periods at issue, absent express indication otherwise.).  So this appeal now concerns whether she is entitled to initial ratings higher than 10 percent for her cervical spine and right knee disabilities, as well as service connection for bilateral (left and right) upper extremity radiculopathy and neuropathy.


In December 2011, the Board remanded these claims for further development and consideration.  With regard to the claims for an initial rating higher than 10 percent for the right knee disability and for service connection for the bilateral upper extremity radiculopathy and neuropathy, the Board requested that the Veteran undergo VA compensation examinations for medical opinions concerning these claims.  But the medical opinions are inadequate, therefore there was not compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  The claim for an initial rating higher than 10 percent for the cervical spine disability also needs additional development.  So rather than immediately deciding these claims, the Board is again remanding them to the Agency of Original Jurisdiction (AOJ) for still further development.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from again remanding, rather than immediately deciding, these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As already alluded to, previously, in December 2011, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development, including obtaining a medical nexus opinion concerning the etiology of the Veteran's bilateral upper extremity radiculopathy and neuropathy and to reassess the severity of her right knee disability.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

With regards to the claim for service connection for bilateral upper extremity radiculopathy and neuropathy, the February 2012 VA examiner was asked to identify all peripheral nerve conditions aside from the already service connected and separately rated bilateral carpal tunnel syndrome (CTS), and provide an opinion as to the etiology of the condition, including whether any diagnosed condition was secondary to the Veteran's service-connected cervical spine disability.  The examiner only diagnosed left carpal tunnel syndrome.  A review of the Veteran's private treatment records from All Florida Orthopaedic Associates reflects an additional diagnosis of myofascial pain.  The VA examiner did not address this previous finding, nor did he address whether the Veteran currently has myofascial pain disorder or a peripheral nerve disorder, and if so whether it is related to her military service, including secondary to her service-connected cervical spine disability.  Thus, the Veteran was not provided an adequate examination and opinion, and it is incumbent on the Board in this circumstance to obtain all necessary additional information.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

With regards to the claim for an initial rating higher than 10 percent for the right knee disability, the February 2012 VA examiner was asked to reassess the severity of this disability.  In his examination report, the examiner specifically noted that the Veteran never had a meniscus condition, including meniscus-related surgery.  But contrary to that, the Board sees the Veteran's service-connected right knee disability arises from repair of a torn anterior cruciate ligament (ACL) and torn meniscus cartilage.  Hence, she indeed has had a meniscus condition, and the examination report does not adequately reflect the history and symptoms of her right knee disability.  Therefore, this examination is also inadequate.  See Barr, 21 Vet. App. at 311.

With regards to the remaining claim for an initial rating higher than 10 percent for the cervical spine disability, the Board sees that approximately one month after the Veteran's most recent February 2012 VA compensation examination, she was involved in a motor vehicle accident and sustained a neck injury.  Therefore, if possible, an examiner should address what measure of her current symptoms is due to her neck injury in service versus the additional injury in the motor vehicle accident since her service.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

All recent treatment records also should be obtained and considered.

Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file the Veteran's treatment records from the Bay Pines VA Healthcare System dated since March 2012; from the Captain James A. Lovell Federal Health Care Center dated since June 2011; from the VA Medical Center in Tampa, Florida, dated since May 2009; from All Florida Orthopaedic Associates dated since October 2012; from the Back & Neck Pain Clinic dated since October 2012; from Moreno Joseph Spine and Scoliosis dated since May 2012; and from Gurnee Radiology Center dated since December 2005; as well as any other records she identifies as potentially relevant.

The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule an appropriate VA compensation examination reassessing the severity of her cervical spine and right knee disabilities.  All indicated tests and studies should be performed and all findings set forth in detail.  The claims file must be made available to the examiner for review of the Veteran's pertinent medical and other history, including a complete copy of this remand.

With regards to the Veteran's cervical spine disability, if possible, the examiner should distinguish the measure of symptoms that are due to the Veteran's service-related injury from those, instead, due to her more recent motor vehicle accident as a civilian.

3.  Also schedule a VA compensation examination for the claimed bilateral upper extremity radiculopathy and neuropathy.  All indicated tests and studies should be performed and all findings set forth in detail.

After reviewing the claims file and evaluating the Veteran, the examiner is asked to specify whether the Veteran has bilateral upper extremity radiculopathy and neuropathy, specifically commenting on her prior diagnosis of myofascial pain.  If so, determine whether her cervical spine disability has either caused or alternatively is aggravating any bilateral upper extremity radiculopathy and neuropathy.

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.


4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and her representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



